Case 9:20-md-02924-RLR Document 3120 Entered on FLSD Docket 03/25/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                DIVISION WEST PALM BEACH

    IN RE: ZANTAC (RANITIDINE)
    PRODUCTS LIABILITY                                     MDL No. 2924
    LITIGATION                                             9:20-MD-02924-RLR

                                                           JUDGE ROBIN L. ROSENBERG
                                                           MAGISTRATE JUDGE BRUCE E.
                                                           REINHART

                                                       /

    THIS DOCUMENT RELATES TO: ALL CASES

      DEFENDANTS, NOSTRUM LABORATORIES, INC. AND NOVITIUM PHARMA
        LLC’S, JOINT MOTION FOR LEAVE OF COURT TO FILE OUT OF TIME
           RESPONSE TO THE MARCH 9, 2021, ORDER TO SHOW CAUSE

          Defendants Nostrum Laboratories, Inc. (“Nostrum”) and Novitium Pharma, LLC

   (“Novitium”) (collectively, “Defendants”), hereby file this Joint Motion for Leave of Court to File

   Out of Time Response to the March 9, 2021, Order Show Cause, and respectfully state, as follows:

          This Court’s Order to Show Cause mandated Defendants’ Response to be filed by 5:00

   p.m. EST on March 24, 2021. [DE 3000]. Defendants filed their Response to the March 9, 2021,

   Order to Show Cause at 6:38 p.m. EST on March 24, 2021. [DE 3106].

          On March 24, 2021, counsel for Nostrum attempted to access this Court’s CM/ECF filing

   system at approximately 4:35 p.m. EST, from counsel’s office computer and network, to file

   Defendants’ Response. Counsel for Nostrum was initially unable to reach the landing page

   https://ecf.flsd.uscourts.gov due to significant unresponsiveness of the court’s website. Counsel

   for Nostrum simultaneously utilized a second computer on a different internet connection, and

   ultimately determined that the unresponsiveness encountered was not apparently originating from




                                                   1
Case 9:20-md-02924-RLR Document 3120 Entered on FLSD Docket 03/25/2021 Page 2 of 5




   counsel’s computers or internet connections. Counsel for Novitium subsequently made similar

   attempts and reached the same conclusion.

          Counsel for Nostrum eventually accessed, remained in, and attempted to work through, the

   court’s filing system for almost two hours, attempting to file Defendants’ Response. On several

   occasions, the filing session “timed out” and required counsel for Nostrum to backtrack and

   recreate previously completed steps within the system. Undersigned counsel’s perception is that

   the system became less and less responsive over time, until approximately 6:30 p.m., at which time

   the filing interface became reasonably responsive, and counsel for Nostrum was able to complete

   the filing of Defendants’ Response at 6:38 p.m. EST.

          Defendants were therefore unable to file their Response by 5:00 p.m., on March 24, 2021,

   due to significant technical problems encountered within this Court’s electronic filing interface.

   Undersigned counsel certifies that the technical difficulties encountered were not anticipated, and

   were not of the nature that undersigned counsel could reasonably expect to encounter during

   “busy” filing hours. On the contrary, the filing interface was substantially dysfunctional. As a

   result, Defendants were not able to file their Response until the filing system spontaneously

   resumed reasonable responsiveness at approximately 6:30 p.m.

          While counsel for Nostrum was continuing the above-described process within the filing

   system, counsel for Novitium attempted, unsuccessfully, to reach the court via telephone after 5:00

   p.m. EST. Counsel for Novitium then notified lead counsel for Plaintiffs and Defendants, and

   Special Master Jamie Dodge, at 5:50 p.m. EST, via email, that Defendants were encountering

   technical difficulties, at which time counsel for Novitium provided email service of Defendants’

   Response. At 6:40 p.m. EST, counsel for Nostrum responded to the aforementioned email, and

   advised the recipients that the filing of Defendants’ Response had finally been completed.



                                                   2
Case 9:20-md-02924-RLR Document 3120 Entered on FLSD Docket 03/25/2021 Page 3 of 5




          Defendants respectfully request leave of court to file out of time Defendants Nostrum

   Laboratories, Inc. and Novitium Pharma LLC’s Response to the March 9, 2021, Order to Show

   Cause and Incorporated Memorandum of Law. [DE 3106]. Defendants note that it appears from

   service emails generated by the CM/ECF system that no filings were made in this action by any

   filer, including this Court or its clerk, between the hours of 4:03 p.m. EST and 6:36 p.m. EST on

   March 24, 2021. While Defendants cannot demonstrate, as of the filing of this motion, that another

   filer encountered the same technical difficulties, there is presently no indication that another filer

   did not encounter the same issue during the same time frame.

          Defendants fully acknowledge as a general principle that the risk of filing late increases as

   the deadline to file approaches. However, undersigned counsel submit that the technical issues

   Defendants encountered were unforeseeable and was not caused by means within Defendants’

   control, and that Defendants have no reason to conclude that the technical issues originated from

   means within Defendants’ control. Therefore, Defendants respectfully submit that but for these

   technical issues, their Response would have been timely filed.

          WHEREFORE, Defendants respectfully request that this Court grant leave of court for

   Defendants to file their Response out of time.




                                                     3
Case 9:20-md-02924-RLR Document 3120 Entered on FLSD Docket 03/25/2021 Page 4 of 5




   Dated: March 25, 2021                         Respectfully submitted,


    /s/ Amy L. Baker
    Amy L. Baker
    Florida Bar No. 86912
    WILSON         ELSER      MOSKOWITZ
    EDELMAN & DICKER, LLP
    111 N Orange Ave., Ste. 1200
    Orlando, FL 32801
    Tel: 407-203-7599
    amy.baker@wilsonelser.com

    Attorney for Defendant
    Novitium Pharma LLC




     /s/ Drew M. Levin
     Jonathan C. Abel
     Florida Bar No.: 370721
     Drew M. Levin
     Florida Bar No.: 0048419
     CONROY SIMBERG, P.A.
     3440 Hollywood Blvd., Second Floor
     Hollywood, FL 33021
     Telephone: 954-961-1400
     Facsimile: 954-967-8577
     Primary E-Mail: eservicehwd@conroysimberg.com
     Secondary E-Mails:
     jabel@conroysimberg.com
     saristia@conroysimberg.com

     Counsel for Nostrum Laboratories Inc.




                                             4
Case 9:20-md-02924-RLR Document 3120 Entered on FLSD Docket 03/25/2021 Page 5 of 5




                                  CERTIFICATE OF SERVICE
          I hereby certify that on March 25, 2021, I electronically filed the foregoing document with
   the Clerk of Court using the CM/ECF system, which will provide automatic notification to all
   counsel of record.
                                                       /s/ Drew M. Levin
                                                       Drew M. Levin




                                                   5
